                                                                            REISSUED FOR PUBLICATION
                                                                                            JUL 12 2021
                                                                                             OSM
                                                                                 U.S. COURT OF FEDERAL CLAIMS

         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1181V
                                      Filed: June 7, 2021
                                        UNPUBLISHED

                                                                   Special Master Horner
    ROBERT G. WILSON,

                         Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Robert G. Wilson, Leesburg, VA, proceeding pro se.
Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

       On September 11, 2020, petitioner filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012),alleging that he suffered
Thrombocytopenia and Immune Thrombocytopenia Purpura resulting from Hepatitis A
and Meningitis B vaccinations that he received on July 21, 2017. (ECF No. 1, p. 2.) On
May 10, 2021, I issued a notice indicating that statutory 240-day period for the special
master’s issuance of a decision in this case has expired. (ECF No. 22; see also
Vaccine Rule 10(d); 42 U.S.C. § 300aa-21(b).) On June 7, 2021, petitioner filed a
notice of intent to withdraw his petition from the Vaccine Injury Compensation Program
pursuant to 42 U.S.C. § 300aa-21(b). (ECF No. 24.)

       Accordingly, the Court of Clerk is hereby notified pursuant to Vaccine Rule
10(d) that the proceedings of this petitioner are now concluded, but no judgment
should be entered by the Clerk’s Office.


1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                      1
IT IS SO ORDERED.

                        s/Daniel T. Horner
                        Daniel T. Horner
                        Special Master




                    2
